Name: 77/465/EEC: Commission Decision of 12 July 1977 amending Decision 73/416/EEC on the Advisory Committee on Milk and Milk Products
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-07-19

 Avis juridique important|31977D046577/465/EEC: Commission Decision of 12 July 1977 amending Decision 73/416/EEC on the Advisory Committee on Milk and Milk Products Official Journal L 179 , 19/07/1977 P. 0039 - 0039 Greek special edition: Chapter 03 Volume 18 P. 0216 Spanish special edition: Chapter 03 Volume 12 P. 0233 Portuguese special edition Chapter 03 Volume 12 P. 0233 ****( 1 ) OJ NO 122 , 29 . 7 . 1964 , P . 2049/64 . ( 2 ) OJ NO L 121 , 4 . 6 . 1970 , P . 24 . ( 3 ) OJ NO L 355 , 24 . 12 . 1973 , P . 28 . COMMISSION DECISION OF 12 JULY 1977 AMENDING DECISION 73/416/EEC ON THE ADVISORY COMMITTEE ON MILK AND MILK PRODUCTS ( 77/465/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS AN ADVISORY COMMITTEE ON MILK AND MILK PRODUCTS WAS SET UP BY COMMISSION DECISION 64/435/EEC OF 20 JULY 1964 ( 1 ), AS REPLACED BY DECISION 70/290/EEC OF 15 MAY 1970 ( 2 ) AND DECISION 73/416/EEC OF 31 OCTOBER 1973 ( 3 ); WHEREAS THE TEXT REQUIRES FURTHER AMENDMENT , HAS DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 3 OF DECISION 73/416/EEC IS HEREBY AMENDED AS FOLLOWS : ' ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF 48 MEMBERS . 2 . SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : - FOURTEEN TO REPRESENTATIVES OF PRODUCERS OF MILK AND MILK PRODUCTS , - SEVEN TO REPRESENTATIVES OF MILK AND MILK PRODUCT COOPERATIVES , - THREE TO COOPERATIVES USING MILK AND MILK PRODUCTS , - FOUR TO REPRESENTATIVES OF THE MILK AND MILK PRODUCT PROCESSING INDUSTRIES , - THREE TO REPRESENTATIVES OF THE MILK AND MILK PRODUCT USING INDUSTRIES , - SIX TO REPRESENTATIVES OF THE MILK AND MILK PRODUCTS TRADE , - FIVE TO REPRESENTATIVES OF AGRICULTURAL WORKERS AND OF WORKERS IN THE PROCESSING AND FOOD-MANUFACTURING INDUSTRIES , - SIX TO CONSUMERS ' REPRESENTATIVES . ' ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 12 JULY 1977 . DONE AT BRUSSELS , 12 JULY 1977 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT